In the Matter of William Rounds, Case No. 1533, September Term 2021.
Opinion by Wells, C.J.

PUBLIC SAFETY– HANDGUN CARRY PERMITS – GOOD AND SUBSTANTIAL
REASON

To legally carry a handgun in Maryland a citizen must apply for a permit. Under Public
Safety § 5-306(a)(6)(ii), the regulating authority, the Maryland State Police (MSP), was,
until recently, tasked with determining whether an applicant had, among other
requirements, “a good and substantial reason” to carry the handgun “as a reasonable
precaution against apprehended danger.” That requirement disappeared with the United
States Supreme Court decision in New York State Rifle & Pistol Association, Inc. v. Bruen,
No. 20-843, 597 U.S. --- (June 23, 2022), which held that requiring an applicant to provide
a state regulating authority with “a good and substantial reason” to obtain a handgun carry
permit is unconstitutional. Because Maryland’s statute is virtually identical to the New
York statute the Supreme Court declared unconstitutional, this Court concludes the
requirement that an applicant provide MSP with “a good and substantial reason” before
obtaining a handgun permit is also unconstitutional and of no legal effect.
Circuit Court for Somerset County
Case No. C-19-CV-21-000013
                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 1533

                                                                                             September Term, 2021

                                                                                   ______________________________________


                                                                                    IN THE MATTER OF WILLIAM ROUNDS

                                                                                   ______________________________________

                                                                                        Wells, C.J.,
                                                                                        Reed,
                                                                                        Salmon, James P.,
                                                                                            (Senior Judge, Specially Assigned)

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Wells, C.J.
                                                                                   ______________________________________

                                                                                        Filed: July 27, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-07-27 14:15-04:00




Suzanne C. Johnson, Clerk
      This appeal arises from the denial of a renewed handgun carry permit to appellant,

William Rounds, by appellee, the Maryland State Police (MSP). MSP’s denial was based

on its finding that Rounds lacked “good and substantial reason” to carry a handgun, since

he failed to provide documented evidence of an objective threat to his safety. The denial

was affirmed by an Administrative Law Judge for the Office of Administrative Hearings

(OAH), and then by the Circuit Court for Somerset County.

      On appeal, Rounds presents two questions for our review:

      1. Under “Good and Substantial Reason” in the Secretary/Superintendent’s
         Standard Operating Procedures of the Maryland State Police, when, how and
         by whose authority was actual assault or threat added to “Apprehended
         danger”?

      2. Was “age discrimination” a factor in denying Appellant his Concealed Carry
         Permit?

We need not address these questions directly. Pursuant to the United States Supreme

Court’s recent ruling in New York State Rifle & Pistol Association, Inc. v. Bruen, No. 20-

843, 597 U.S. --- (June 23, 2022), we are obligated to hold the “good and substantial

reason” requirement of the Maryland statute under which Rounds was denied a permit—

PUBLIC SAFETY § 5-306(a)(6)(ii)—unconstitutional. Therefore, we shall reverse.

                 PROCEDURAL AND FACTUAL BACKGROUND

      Rounds has an established history of training and experience with the use of

firearms. He is a U.S. Army veteran, a lifetime member of several gun-related

organizations, and has both received and provided training in firearms handling, shooting,

and safety. Rounds has also long held concealed carry permits, both in Maryland and in
other states. Rounds initially held a permit in Maryland in the 1980s until he moved out of

state. In 2006, after moving back to Maryland, Rounds applied for and was again granted

a handgun carry permit. Every three years since, Rounds has applied for a renewal of the

permit, and MSP has granted one, until 2017. Upon MSP’s denial in 2017, Rounds

appealed to the Handgun Review Board 1 which granted his renewal. Rounds also holds

unrestricted carry permits for Delaware, Pennsylvania and Utah. 2

         According to Rounds, he has consistently indicated on his Maryland applications

that his “good and substantial reason” for carrying a handgun is that he frequently

purchases silver (often in the form of coins) for personal investment from persons unknown

to him, and he sometimes carries cash in amounts between $500 and $3,000 to make these

purchases.

         In March 2020, Rounds applied for his 2020 carry permit renewal, citing once more

his silver-purchasing activities. The Handgun Permit Section of MSP denied his renewal,

explaining that he had not provided “documented evidence of threats or assaults against

him that would rise to a good and substantial reason for the issuance of a permit.” Rounds

requested and received an informal review with MSP, which sustained the denial. Rounds

then requested a hearing by OAH. In that hearing, Rounds stipulated that he does not

operate a business, and had received no threats, assaults, or attacks, documented or


1
  The Handgun Permit Review Board was abolished in 2019, and the Office of
Administrative Hearings replaced it as the administrative body to whom a denial of a
handgun permit can be appealed. 2020 Maryland Laws Ch. 2 (H.B. 1343 (2019)); MD
PUBLIC SAFETY § 5-312 (2020).
2
    Rounds notes that his Utah permit allows him to carry in approximately 32 other states.
                                              2
otherwise. The only incident Rounds reported was a brief verbal altercation with another

driver, which apparently concluded without any violence. OAH sustained the denial,

finding that the “apprehended danger” Rounds asserted amounted to no more than

generalized safety concerns, which do not constitute “good and substantial” reason for

carrying a handgun. Rounds petitioned for judicial review in the Circuit Court for Somerset

County and a hearing was held in September 2021. The court issued a written decision

upholding OAH’s decision. Rounds timely appealed to this Court. Rounds has proceeded

pro se through all stages of this litigation.

                                        DISCUSSION

       A. Parties’ Contentions

       Rounds contends that there is no legal authority providing that “good and substantial

reason” to carry a handgun “as a reasonable precaution against apprehended danger” under

Public Safety § 5-306(a)(6)(ii) requires the applicant to have already been threatened or

assaulted. Rounds adds that not even MSP’s Standard Operating Procedure (SOP) for

evaluating permit applications—which, he points out, is not law anyway—contains any

such requirement. Instead, Rounds asserts, the Secretary of MSP has arbitrarily added this

requirement to accommodate his own subjective view of who should be granted a permit.

Rounds also notes that the constitutionality of New York’s analogous statute—specifically,

its requirement that applicants for unrestricted conceal carry permits demonstrate “proper

cause exists” for the issuance of such a permit, N.Y. Penal Law § 400.00(2)(f)—was

challenged before the U.S. Supreme Court in November 2021 and awaited decision at the

time of his appeal.

                                                3
       MSP counters that OAH’s decision is, in fact, supported by substantial evidence.

MSP asserts that Rounds’ subjective belief about his need for a handgun permit is not

determinative, and instead, the standard for “good and substantial reason” to carry a

handgun is an objective one, for which some documented evidence of a threat is necessary.

MSP likens the facts of Rounds’ case to two previous cases—Snowden v. Handgun Permit

Review Bd., 45 Md. App. 464, cert denied, 288 Md. 742 (1980) and Scherr v. Handgun

Permit Review Bd., 163 Md. App. 417 (2005)—where this Court denied permits to

applicants who could not demonstrate having received credible direct threats or attacks.

MSP adds that its objective standard ensures consistent outcomes among applicants unlike

the subjective standard that Rounds urges, and that the 2017 and 2020 disapprovals of

Rounds’ renewal applications are consistent with the evolution of MSP’s standards.

       B. Analysis

    Maryland statute requires carry permit applicants citing personal protection to
                     demonstrate “good and substantial reason”

       The Criminal Law Article of the Maryland Code prohibits wearing, carrying or

transporting a handgun, subject to a limited number of exceptions. Md. Code Ann., Crim.

Law § 4-203(a), (b). One such exception is for individuals who apply and receive a permit

to carry a handgun. Id. § 4-203(b)(2). Title 5, Subtitle 3 of the Public Safety Article regards

handgun permits, and section 5-306 lists the qualifications for obtaining a permit for

personal protection. Subsection (a) is relevant to Rounds’ circumstances, and provides

       … the Secretary shall issue a permit within a reasonable time to a person who
       the Secretary finds:
              (1) is an adult;


                                              4
             (2) (i) has not been convicted of a felony or of a misdemeanor for
                      which a sentence of imprisonment for more than 1 year has
                      been imposed; or
                 (ii) if convicted of a crime described in item (i) of this item, has
                      been pardoned or has been granted relief under 18 U.S.C. §
                      925(c);

             (3) has not been convicted of a crime involving the possession, use,
             or distribution of a controlled dangerous substance;

             (4) is not presently an alcoholic, addict, or habitual user of a controlled
             dangerous substance unless the habitual use of the controlled
             dangerous substance is under legitimate medical direction;

             (5) except as provided in subsection (b) of this section, has
             successfully completed prior to application and each renewal, a
             firearms training course approved by the Secretary that includes:
                 (i) 1. for an initial application, a minimum of 16 hours of
                      instruction by a qualified handgun instructor; or
                      2. for a renewal application, 8 hours of instruction by a
                      qualified handgun instructor;
                 (ii) classroom instruction on:
                      1. State firearm law;
                      2. home firearm safety; and
                      3. handgun mechanisms and operation; and
                 (iii) a firearms qualification component that demonstrates the
                       applicant's proficiency and use of the firearm; and

             (6) based on an investigation:
                 (i) has not exhibited a propensity for violence or instability that
                      may reasonably render the person's possession of a handgun a
                      danger to the person or to another; and
                 (ii) has good and substantial reason to wear, carry, or
                      transport a handgun, such as a finding that the permit is
                      necessary as a reasonable precaution against apprehended
                      danger.

Pub. Safety § 5-306(a) (emphasis added). An applicant may seek review of the Secretary’s

initial decision by requesting an informal review, in which the Secretary must sustain,

reverse or modify the initial decision. Id. § 5-311. Alternatively, or after receiving a


                                              5
decision from an informal review, an applicant may appeal the decision to OAH. Id. § 5-

312(a). A final decision by OAH is appealable to the circuit court. Id. § 5-312(b).

         The basis of the denial of Rounds’ 2020 renewal is his alleged failure to demonstrate

“good and substantial reason” under § 5-306(a)(6)(ii). 3 Maryland courts have interpreted

this requirement to mean the applicant must demonstrate having received actual threats or

assaults. Scherr v. Handgun Permit Review Board, 163 Md. App. 417, 436–37 (2005);

Snowden v. Handgun Permit Review Board, 45 Md. App. 464, 466–67, 70 (1980).

Accordingly, the Secretary of MSP has internally promulgated a Standard Operating

Procedure for Processing Handgun Permit Applications, which mandates that applicants

citing personal protection as their reason for carrying a handgun provide “[c]opies of

documented evidence that the applicant’s life is in imminent danger or is currently being

targeted by individuals wishing to do the applicant harm.” SOP 29-19-004, at section

.05G(1). Likewise, it defines “Apprehended danger/fear” as “an objectively established

concern that the Applicant’s life is in danger or that the applicant is being targeted by

individuals wishing to do him or her harm.” Id. at section .03.

      New York statute requiring unrestricted carry applicants to demonstrate “proper
                               cause” held unconstitutional

         On June 23, 2022, the Supreme Court released its decision in New York State Rifle

& Pistol Association, Inc. v. Bruen, reversing the U.S. Court of Appeals for the Second

Circuit and holding unconstitutional New York’s statutory requirement for unrestricted

concealed carry permit applicants to demonstrate “proper cause” (N.Y. Penal Law §


3
    The parties do not dispute that Rounds satisfies all other criteria under § 5-306(a).
                                                6
400.00(2)(f)). Slip op at 63. Petitioners had been denied such permits where they failed to

claim any unique danger to their personal safety, thereby failing to satisfy the “proper

cause” requirement. Id. at 6–7. Petitioners alleged that respondents, the superintendent of

New York State Police and a New York Supreme Court justice in charge of overseeing the

processing of their licensing applications, violated their Second and Fourteenth

Amendment rights by denying their applications on the proper cause basis. Id. As the Court

observed, ‘proper cause’ is not defined by any New York statute, but state courts “have

held that an applicant shows proper cause only if he can ‘demonstrate a special need for

self-protection distinguishable from that of the general community,’” id. at 3 (quoting In

re Klenosky, 75 App. Div. 2d 793, 428 N.Y.S. 2d 256, 257 (1980)), such as providing

“evidence of ‘particular threats, attacks or other extraordinary danger to personal safety,’”

id (quoting In re Martinek, 294 App. Div. 2d 221, 222, 743 N.Y.S. 2d 80, 81 (2002)).

       The Bruen Court held that “[w]hen the Second Amendment’s plain text covers an

individual’s conduct”—as it does in the case of publicly carrying a handgun for personal

protection—“the Constitution presumptively protects that conduct. The government must

then justify its regulation by demonstrating that it is consistent with the Nation’s historical

tradition of firearm regulation.” Id. at 15, 23. The Court next concluded there was no “such

historical tradition limiting public carry only to those law-abiding citizens who demonstrate




                                              7
a special need for self-defense.” 4 Id. at 29–30. Thus, the Court held New York’s proper

cause requirement violates the Fourteenth Amendment. Id. at 63.

       We conclude that this ruling requires we now hold Maryland’s “good and

substantial reason” requirement unconstitutional. And were the similarities between this

requirement and New York’s now stricken proper cause requirement not self-evident

enough, the Bruen Court expressly noted that Maryland was one of six states to “have

analogues to the ‘proper cause’ standards,’” citing Md. Pub. Safety § 5-306(a)(6)(ii) and

quoting its “good and substantial reason” language. Id. at 5–6, 6 n. 2.

       Concluding the “good and substantial reason” requirement of § 5-306(a)(6)(ii) is

unconstitutional, we must also hold the rationale and resulting judgment of the circuit court

in this case is invalid. As a result, because the only grounds on which MSP based its denial

of Rounds’ permit was the “good and substantial reason” provision under Pub. Safety § 5-

306(a), now rendered unconstitutional, Rounds qualifies for a handgun carry permit under

the remaining provisions of the statute. On remand, we instruct the circuit court to order

that MSP issue Rounds his permit as requested.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR SOMERSET COUNTY REVERSED.
                                          CASE REMANDED FOR FURTHER
                                          ACTION NOT INCONSISTENT WITH
                                          THIS OPINION. COSTS TO BE PAID BY
                                          APPELLEE.



4
  The Court cautioned immediately thereafter that “nothing in our analysis should be
interpreted to suggest the unconstitutionality of the 43 States’ ‘shall issue’ licensing
regimes, under which a general desire for self-defense is sufficient to obtain a [permit].”
Id. at 29 n. 9 (internal quotation and citation omitted).
                                             8